Citation Nr: 1135910	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970, and from December 1990 to May 1991.  

This matter came to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2010.  

In February 2009, the Veteran submitted a VA Form 21-4138  in which he claimed entitlement to service connection for primary progressive aphasia and irritable bowel syndrome.  To date, it does not appear as if such claims have been addressed and are referred to the RO for appropriate action.  


FINDING OF FACT

Sleep apnea was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In December 2005, VCAA notice was issued to the Veteran with regard to his claim of service connection for sleep apnea, and in March 2006 additional notice was issued to the Veteran.  The December 2005 notice predated the May 2005 RO denial.  Collectively, the VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the November 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, service personnel records, private treatment records, and VA outpatient treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in April 2006.  The Board acknowledges that the Veteran's service treatment records were not of record at the time the Veteran underwent the VA examination; however, such records do not contain any complaints or diagnoses of sleep complaints or sleep apnea, and the Veteran has specifically denied seeking any treatment in service.  The Veteran's theory of entitlement is that his sleep apnea is due to exposures in the Persian Gulf; he does not contend that sleep apnea manifested during service.  The VA opinion of record addresses such theory of entitlement.  Thus, the Board finds that the VA examination report obtain is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to service connection for sleep apnea.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served from December 1990 to May 1991, and he asserts that his sleep apnea is due to such period of service.  His DD Form 214 reflects that he was awarded the Southwest Asia Service Medal.  His DD Form 214 does not reflect any foreign or sea service; however, per the Veteran and lay statements from fellow soldiers, he served in Saudi Arabia.  Resolving all doubt in the Veteran's favor, he served in Southwest Asia.  

The Veteran has submitted a statement that he experienced breathing problems during service due to sandstorms and fumes.  He denied seeking any in-service medical treatment for such problems.  

Service treatment records are negative for any complaints or treatment for sleep problems or sleep apnea.  A December 1991 Report of Medical Examination conducted during his period of reserve service does not reflect any defects or diagnoses and it specifically reflects that he is "healthy."  A December 1991 Report of Medical History completed by the Veteran reflects that he checked the 'No' boxes for 'shortness of breath' and 'frequent trouble sleeping.'  

The Veteran has stated that as early as 1995 his wife witnessed him stop breathing; however, his wife has not submitted a lay statement to that effect.

In October 2005, the Veteran filed a claim of service connection for sleep apnea.  He asserted that his sleep apnea began in September 2004.  Medical records reflect that an initial diagnosis was rendered in August 2004, based on a sleep study.

Correspondence dated in January 2006 from Mike J. Chen, M.D., stated that the Veteran had been a patient since October 1995, and he was diagnosed with sleep apnea, among other conditions.  He was being treated with oxygen at night for his sleep apnea.  The Board notes that there is correspondence from Dr. Chen dated in September 2002 and October 2002, which reflect that the Veteran was suffering from several conditions, but sleep apnea was not included.

In April 2006, the Veteran underwent a VA examination.  He reported that he had been diagnosed with obstructive sleep apnea in August 2004.  At that time he was noted to be extremely tired and fatigued, and his wife complained that he was snoring quite a bit at nighttime and would often quit breathing.  A formal sleep study diagnosed sleep apnea and he has been on home oxygen at nighttime with marked improvement of his symptoms.  The Veteran stated his belief that his sleep apnea may be related to fumes in the sand he was exposed to while in Desert Storm in Iraq.  He denied any cough, shortness of breath, or dyspnea on exertion, orthopnea or PND.  The examiner's impression was obstructive sleep apnea based on the medical records.  The examiner opined that his sleep apnea is not related in any way to the fumes in sandstorms which he was exposed to in Desert Storm.  Obstructive sleep apnea is not a primary manifestation of a pulmonary process, but rather exactly what it sounds like - an obstructive process, whether central or peripheral.  It appears that he has marked improvement with the oxygen which would therefore make marked improvement in his symptoms with therapy at nighttime.  His chest x-ray in 2003 demonstrated no evidence for abnormalities, with normal cardiac size and pulmonary vasculature.  The Veteran denied a history of excess fatigue, snoring, or daytime somnolence while in service.  The examiner opined that the sleep apnea occurred after the Veteran was out of service, and it is not related to his exposure to fumes or sandstorms while in Desert Storm.  

Throughout the current appeal, the Veteran has asserted that he developed a sleeping disorder, characterized as sleep apnea, as a result of his active military duty in the Persian Gulf.  Since sleep problems have been related to a diagnosed illness, sleep apnea, the provisions of 38 C.F.R. § 3.317 (2010) are inapplicable.  The Veteran does not claim and the record does not reflect that sleep apnea had its clinical onset or is otherwise related to his first period of service.   

Upon review of the evidence of record, the Board has determined that service connection is not warranted for sleep apnea.  As detailed, service treatment records are void of complaints or a diagnosis of a sleep disorder, and the Veteran specifically denied any sleeping problems in December 1991, which was after he had returned from the Persian Gulf.  A sleep disorder, specifically obstructive sleep apnea, was not diagnosed until in or about August 2004, thus over 13 years after separation from service.  At the time of the 2004 diagnosis, there was no history of longstanding symptoms or that pertinent disability had been present from an earlier date.  As detailed, treatment records from the same provider dated in 2002 do not reflect any complaints, symptoms or diagnosis of a sleep disorder.  The difference between the date 1991 and 2004 leaves a significant gap between service separation and the initial diagnosis of a sleep disorder.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As detailed hereinabove, the Veteran told the April 2006 VA examiner that he believed his sleep apnea may be related to fumes in the sand that he was exposed to in the Persian Gulf.  The examiner, who had reviewed the claims folder in conjunction with the examination, diagnosed obstructive sleep apnea but stated that it was not related to his exposure to fumes or sandstorms while in Desert Storm.  The examiner explained that obstructive sleep apnea is not a primary manifestation of a pulmonary process but is an obstructive process, whether central or peripheral.  His chest x-ray in 2003 demonstrated no evidence of abnormalities, with normal cardiac size and pulmonary vasculature.  He denied any history of excess fatigue, snoring or daytime somnolence while in service.  Thus, the Board finds that such opinion is probative based on review of the post-service medical evidence and assertions of the Veteran.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of the post-service medical evidence, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, the Board finds such opinion probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his sleep apnea, and his period of service in the Gulf War.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to his current symptoms and any symptoms experienced since service.  The Veteran has stated that his wife witnessed him stop breathing as early as 1995; however, his wife has not submitted a lay statement to that effect.  Even if the Board were to accept that he experienced symptoms as early as 1995, this was still a period of approximately 4 years after separation from active service.  But such assertions are not considered credible for purposes of establishing whether the Veteran had sleep apnea or was experiencing symptoms related to sleep apnea, because they are inconsistent with the contemporaneous medical evidence on file which did not reflect a diagnosis of sleep apnea nor any abnormalities associated with his respiratory system.  Despite any assertion that he may have experienced symptoms in the 1990's, treatment records on file prior to 2004 do not reflect any complaints or diagnoses of a sleep disorder.  Likewise, in June 2002 he filed claims of service connection for multiple disabilities; however, he did not claim entitlement to service connection for a sleep disability.  This suggests that the Veteran did not have a sleep disability or any symptoms thereto that he believed were due to service.  

Sleep apnea was not diagnosed until 2004.  The Veteran did not report any sleep problems during service nor at the time he underwent a December 1991 examination, which was conducted after he had returned from the Persian Gulf.  Moreover, the Veteran, as a layperson, is not competent to diagnose any medical disability (i.e. that he had sleep apnea shortly following service) because he has not been shown to have the requisite medical expertise.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even medical professionals require sleep studies and diagnostic testing to diagnose sleep apnea and it is not a disorder that can be readily diagnosed by a lay person.  The Veteran is also not competent to relate his current sleep apnea to exposures in service, as he does not have the requisite medical expertise.  Based on the above, the Board finds that the contemporaneous medical evidence is more probative than the assertions of the Veteran.  The Board has weighed the Veteran's statements with the medical evidence of record, to include the service treatment records, post-service treatment records, and VA opinion, and after weighing the lay and medical evidence, the Board finds that the lay evidence as to in-service incurrence is less convincing than the objective medical evidence of record and of less probative value here.  The Veteran's contentions are outweighed by the medical evidence which reflects that a diagnosed sleep disability was not rendered until over 13 years after separation from service and an opinion from a medical professional that his sleep apnea is not due to exposures in the Persian Gulf.  

The negative clinical and documentary evidence post service for over 13 years after service is more probative than the remote assertions of the Veteran.  As noted above, the lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's sleep apnea is causally related to his active service.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


